Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wade Stepney, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge to grant the Defendants’ motions for summary judgment and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Stepney v. Neville, No. 1:13-cv-03073-JMC (D.S.C. Sept. 24, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED. .